Title: Nicholas P. Trist to James Madison, 11 January 1833
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                Jan 11. ’33
                            
                        
                        On christmas morning, In attempting to rise, I found myself completely nullified,
                            and almost as stiff as a statue, in the body. I had for some days felt a slight pain in the back, which had now almost
                            impreceptibly ripened into quite a severe acute rheumatism, that rendered every attempt at motion excessively painful. In
                            the course of 36 hours, the stiffness disappeared; but I had to confine myself about a week to my chamber, and this, added
                            to previous causes of debility, (such as taking no exercise, & sitting up reading newspapers, thinking &
                            writing till 1 or 2 o’clock) threw me into a state of feebleness, bodily & mental, not a little annoying at such a
                            time as this. Our children too have been sick since, and have much disturbed me at night. My vertigos have come upon me,
                            and my head won’t work. This is part of the reasons why I have not acknowledged the receipt of your last favor. The
                            weather has now changed to very cold, from a long spell of very warm, and I already feel braced by it; & as soon
                            as the wind lulls a little so as to enable me to resume the rides I had begun, I will soon be set to rights again. Towards
                            the close of this month, should the weather be clear and not too windy, I hope to be able to get away for a week or ten
                            days, and to visit you on horseback.
                        The political horizon is, I think, brightening up. No doubt of a considerable reaction already in S. C. With
                            affte. souvenirs to Mrs Madison & friendly respects to Mr. Todd, Yrs
                        
                            
                                N. P. Trist
                            
                        
                    If you take any interest in the matter, the enclosed, on the subject of the Bank is, I am satisfied, to be
                            relied upon.